Title: To John Adams from William Tudor, Sr., 3 December 1821
From: Tudor, William, Sr.
To: Adams, John


				
					Dear & Venerable Sir,
					Boston Decr. 3d. 1821.
				
				I take the liberty of sending you a copy of a Report which is to be acted upon in Town meeting this day week—A chain of circumstances forced me to be a good deal instrumental in getting this affair into its present shape. Several gentlemen of the Committee devoted their great legal knowledge & very sound discretion to the preparation of the Bills, which should furnish the ground work of our recommendations. The report itself is cheifly of my composition—& you will perhaps remark in alluding to the nature of our corporations, that I have adverted to their influence in bringing on the Revolution, a fact which I had treasured up from some of your writingsThough Sir, your employments in public life have been directed to a much wider range, fortunately for this nation, than the concerns of a single Town; still as you have in former times been a Citizen and always felt a deep interest in Boston, I thought you would excuse my troubling you with a plan for making a considerable altertion in its government; though I hope without impairing its peculiar features or doing any thing that might tend to injure that spirit & intelligence, that makes the pure & simple democracy of this large town the most remarkable example of civil government now existing in the world—I will not add any thing to the reasoning on the report, but if its views & principles should appear to you wise & salutary, I shall feel much gratified in having had any part in the business—The time which I have been obliged to devote for three weeks past to this Committee has interrupted my life of Otis—but I hope in a very few days to have a few sheets in readiness to submit to your perusal for your opinion, which I shall solicit more particularly at the time—With the highest respect / I am Your Mo hbl sert
				
					W. Tudor.
				
				
			